DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 30 August 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, pages 5-12, submitted 30 August 2022 with respect to Claim 1 have been fully considered but they are not persuasive. Applicant stated that Brown et al. US 10,058,031 did not teach a fault determination module as recited in Claim 1. Examiner respectfully disagrees with this statement. In addition to the VIM logging and storing fault conditions, the VIM performs an action depend on the fault, for example “The VIM 161 may be configured to send a control signal to the electric actuators 173L, 173R to reduce the speed of the vehicle to a predetermined speed, including stopping all vehicle motion, upon receiving or detecting one or more fault conditions, errors or data lying outside of predetermined ranges or limits.” refer to col. 21, lines 13-18. Again at col. 21, lines 45-51, the VIM has determined that a fault condition has occurred and taken an action “If the VIM 161 determines that not all required relays are present or functional, then a latch fault condition occurs, which sets in motion a signal from the VIM 161 to power off vehicle systems, as shown at Steps 13, 14a, and 15a. If the VIM 161 instead determines that all required relays are present and functional, then at Step 16 the VIM 161 detects whether all required modules are present and functional.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. US 10,058,031.
Regarding Claim 1, Brown teaches a lawn mower (The present disclosure relates to utility vehicles, such as lawnmowers, col. 1, lines 19-20), comprising 
a battery system (battery 76, fig. 2), 
a walking system (electric motors 82-85, wheels 87-90, gear boxes 93-96, fig. 2) and 
a cutter system (rotatable accessory output device 64 and blades 66, fig. 2), 
wherein further comprising: a fault detection module, configured to detect if at least one of the battery system, walking system and cutter system has a fault respectively (the VIM 161 may be configured to log and store the safety interlock status, vehicle sensor alarm status, error and fault condition status, and minimum and maximum VIM temperatures, refer to col. 21, lines 10-13); 
a fault determination module, configured to judge the fault level of the detected fault (FIG. 24 illustrates a Fault Log. In this exemplary fault log, the fault date, fault severity level, system and/or component where the fault occurred, and description of the fault, are illustrated., refer to col. 27, lines 63-66 ); 
a control module, configured to control the current-limiting or outage of the corresponding battery system, the slowdown or stop of the walking system, as well as the slowdown or stop of the cutter system according to the fault level (The VIM 161 may be configured to send a control signal to the electric actuators 173L, 173R to reduce the speed of the vehicle to a predetermined speed, including stopping all vehicle motion, upon receiving or detecting one or more fault conditions, errors or data lying outside of predetermined ranges or limits., refer to col. 21, lines 14-19 ).
Regarding Claim 2, Brown teaches all of the limitations of Claim 1 above and further teaches wherein said lawn mower further comprises a main controller (1161), and said fault detection module comprises a battery system fault detection module provided in the battery system, a walking system fault detection module provided in the walking system, and a cutter system fault detection module provided in the cutter system, to detect faults thereof respectively (the central controller 1116 can receive a plurality of analog inputs from various sensors (not shown) such as an operator presence sensor, a parking brake engagement state sensor, a PTO engagement state sensor, and a vehicle neutral engagement state sensor. The aforementioned controllers and analog sensors can not only sense and/or determine operating conditions of the components of the mowing vehicle 1121 but can also sense and/or determine operational conditions of the lawnmower (e.g. speed, vehicle incline, turn angle, and the like), refer to col. 24, lines 9-17).
Regarding Claim 3, Brown teaches all of the limitations of Claim 2 above and further teaches when said fault detection module detects that said walking system has a fault, said fault detection module sends a fault code to the fault determination module through CAN communication to determine a fault level, and said control module sends a control command to the walking system through CAN communication according to the fault level to control said walking system to slow down or stop (refer to abstract and col. 20, lines 30-39).
Regarding Claim 4, Brown teaches all of the limitations of Claim 3 above and further teaches when a minor fault occurs in the walking system, said control module sends a speed down command to said walking system through CAN communication to slow down the walking speed; when a severe fault occurs in the walking system, said control module sends a stop command to said cutter system through CAN communication, and simultaneously sends a throttle supply shutdown signal to said walking system, so that the lawn mower is in the mode: stop walking, and the cutter is not running (refer to abstract and col. 20, lines 30-39).
Regarding Claim 5, Brown teaches all of the limitations of Claim 2 above and further teaches when said fault detection module detects that said cutter system has a fault, said fault detection module sends a fault code to the fault determination module through CAN communication to determine a fault level, and said control module sends a control command to the cutter system through CAN communication according to the fault level to control said cutter system to slow down or stop (refer to abstract and col. 20, lines 30-39).
Regarding Claim 6, Brown teaches all of the limitations of Claim 5 above and further teaches when a minor fault occurs in the cutter system, said control module sends a speed down command to said cutter system through CAN communication to slow down the revolving speed of the cutter; when a severe fault occurs in the cutter system has, said control module sends a stop command to said cutter system through CAN communication, so that the lawn mower is in the mode: normal walking, and the cutter is not running (refer to abstract and col. 20, lines 30-39).
Regarding Claim 7, Brown teaches all of the limitations of Claim 2 above and further teaches wherein said battery system is connected to said main controller through CAN communication to realize real-time transmission of a fault code and a control command, and said battery system has a discharge mode and a charging mode (refer to col. 20, lines 20-29).
Regarding Claim 8, Brown teaches all of the limitations of Claim 7 above and further teaches when a minor fault occurs in said battery system in the discharge mode, said control module sends a current limiting command to said battery system, simultaneously sends a speed down command to said walking system, sends a stop command to the cutter system, to make the lawn mower in the mode: low speed walking, and the cutter is not running; when said battery system experiences a severe fault in the discharge mode, said control module sends a power-off command to the battery system, and simultaneously sends a stop command to said cutter system, and sends a throttle supply shutdown signal to said walking system, so that the mower is in the mode: stop walking, and the cutter is not running (refer to col. 17, lines 3-31).
Regarding Claim 9, Brown teaches all of the limitations of Claim 7 above and further teaches when said battery system experiences a minor fault in the charging mode, said control module sends a current limiting command to the battery system, and controls a battery to continue charging; when said battery system experiences a severe fault in the charging mode, said control module sends a power-off command to said battery system, and cuts off the charging relay to stop a battery from charging (refer to col. 17, lines 3-31).
Regarding Claim 10, Brown teaches all of the limitations of Claim 7 above and further teaches wherein failures of said battery system in the discharge mode include the individual voltage is too low, the individual voltage difference is too high, the discharge temperature is too low, the discharge current is too high, the insulation resistance is too low, the master-slave MCU communication failure, the master-slave MCU hardware failure, and the feedback current is too high; failures of the battery system in the charging mode include the individual voltage is too high, the individual voltage difference is too high, the charging temperature is too high, the charging temperature is too low, the insulation resistance is too low, the master-slave MCU communication failure, and the master-slave MCU hardware failure (refer to col. 17, lines 3-31 and col. 28, lines 8-20 and 53-61).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
21 September 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836